DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control amount setting unit”, “execution unit”, “lane position information acquiring unit”, “limitation determining unit”, “a forward traffic information unit” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There are numerous limitations throughout claims 1-12 which are enclosed by parentheses. Generally in US practice, parentheses are only used to denote reference characters for ease of clarity when comparing claim limitations to the drawings/specification, and have no actual patentable weight. However, the instant claims comprise multiple references to distances, multiple vehicles, and lane positions that are not equivalent to typical reference characters used to point out specific components of an invention. Thus the scope of the claims are confusing since it is unclear in what manner limitations, e.g. (L1,L2), (LV_R, LV_L), (A_R, A1_L, A2_L), (D1), are intended to be interpreted. All of claims 1-12 are rejected for either comprising the noted limitations in parentheses or being dependent upon a claim which comprises the limitations in parentheses. 
	Further regarding claims 1 and 12, the scope of a “the determination reference…satisfies a prescribed condition” is unclear. This language is vague and 
Further regarding claims 6 and 7, the phrase “the two preceding vehicles” lacks proper antecedent basis in the claims. This deficiency is in addition to the above noted rejection wherein reference information is used to describe certain limitations of the claims. 
	Claims 2-11 depend from rejected claim 1 and are thus rejected under the same rationale.   
Accordingly, the claims will be examined “as best understood.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5, and 8-12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajvanshi et al. (US 2017/0341647).
Regarding claims 1 and 12, Rajvanshi teaches a method and control system (50) which controls behavior of a motorcycle (100) (control module 40 of figures 1 and [0018], see at least [0017] which teaches the vehicle of Rajvanshi can be a motorcycle), the system comprising: 
a control amount setting unit (53) that sets a control amount in auto cruise operation (see at least [0016, 0027, 0030] which teaches an adaptive cruise control system); 
an execution unit (56) that causes the motorcycle (100) to execute the auto cruise operation according to the control amount set by the control amount setting unit (53) (see at least [0018, 0027, 0030] which teaches execution of the adaptive cruise control feature); 
a lane position information acquiring unit (54) that acquires lane position information serving as relative position information of lane boundaries (LV_R, LV_L) with respect to the motorcycle (100) during traveling (see at least [0033, 0041, 0051, etc.] which teaches lane marking sensors); and 
a limitation determining unit (55) that determines to provide a limitation on the auto cruise operation in a case where a determination reference is satisfied (see at least [0058] which teaches slowing the vehicle down when cutting out to another lane), 
wherein the determination reference includes a condition that the lane position information acquired by the lane position information acquiring unit (54) satisfies a prescribed condition (see at least [0036-0038] which teaches the lane cutting maneuver is at least partially based on  based partially on the lateral distance between the vehicle and lanes), and 

in a case where it is not determined to provide the limitation by the limitation determining unit (55), causes the motorcycle (100) to execute the auto cruise operation at a traveling speed according to the control amount (see at least [0030, 0036] which teaches changing the adaptive cruise parameters when needed, thus if no change is needed the speed is not changed), and 
in a case where it is determined to provide the limitation by the limitation determining unit (55), prohibits the auto cruise operation, or causes the motorcycle (100) to execute the auto cruise operation at a corrected traveling speed corrected to a lower traveling speed (see at least [0030, 0058]).
Regarding claim 2, Rajvanshi teaches the prescribed condition is a condition that the lane position information acquired by the lane position information acquiring unit (54) is information indicating a state where a distance from the lane boundary (LV_L) closest to the motorcycle (100) to the motorcycle (100) is smaller than a reference value temporarily or over a period longer than a reference period (see at least [0033, 0036, 0037, 0040, 0041, 0042] which teaches calculating a relative lateral position as a function of time).
Regarding claim 3, Rajvanshi teaches he auto cruise operation executed by the execution unit (56) is adaptive cruise operation (see at least [0016, 0030]).
Regarding claim 4, Rajvanshi teaches a forward traffic information acquiring unit (57) (see at least [0023, 0045, 0054-0058]) 
that acquires forward traffic information in at least one lane of two lanes (L1, L2) extending across the lane boundary (LV_L), wherein the prescribed condition is a first 
the limitation determining unit (55) determines to provide the limitation in a case where both the first prescribed condition and the second prescribed condition are satisfied (see again at least [0058] which teaches slowing the host vehicle when cutting to the adjacent lane and the lane is occupied).
Regarding claim 5, Rajvanshi teaches in a case where at least one of the first prescribed condition and the second prescribed condition is not satisfied, the limitation determining unit (55) determines not to provide the limitation (see again at least figure 2A and [0058]).
Regarding claim 8, Rajvanshi teaches the second prescribed condition includes a condition that the forward traffic information acquired by the forward traffic information acquiring unit (57) is information indicating a state where absolute speeds of a plurality of preceding vehicles (A1_R, A1_L, A2_L) located on the two lanes (L1, L2) are slower than a reference absolute speed (see at least [0022, 0058]).
Regarding claim 9, Rajvanshi teaches the second prescribed condition includes a condition that the forward traffic information acquired by the forward traffic information acquiring unit (57) is information indicating a state where relative speeds of the plurality of preceding vehicles (A1_R, A1_L, A2_L) located on the two lanes (L1, L2) with 
Regarding claim 10, Rajvanshi teaches the forward traffic information is acquired, based on an output of a distance measuring sensor (10) (via target vehicle sensors per at least [0035, 0036, 0051]).
Regarding claim 11, Rajvanshi teaches the lane position information is acquired, based on an output of an image sensor (20) (the lane marking sensors of at least [0034] are imaging sensors).
Allowable Subject Matter
It appears claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, further search and consideration will be required upon the submission of amendments since the scope of the claims is unclear. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form, especially EP 3335953 which teaches automatic speed control based on traffic situations for motorcycles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664